IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                             Assigned on Briefs December 8, 2011

 JEROME DEGANS v. TENNESSEE DEPARTMENT OF CORRECTIONS,
                          ET AL.

                   Appeal from the Chancery Court for Hickman County
                       No. 09218C     Jeffrey S. Bivins, Chancellor


                  No. M2011-00176-COA-R3-CV - Filed February 8, 2012


Inmate filed petition seeking review of decision of prison disciplinary board. Trial court
dismissed petition for failure to comply with applicable constitutional and statutory
provisions. Finding that the trial court did not err, we affirm the dismissal of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Jerome Degans, Wartburg, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Bill Young, Solicitor General; and
Mark A. Hudson, Senior Counsel, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION 1

        Petitioner, Jerome Degans, an inmate of the Tennessee Department of Corrections,
filed a petition for writ of certiorari in Hickman County Chancery Court in June of 2009
seeking review of his March 18, 2009 conviction of assault by the Turney Center
Disciplinary Board. On July 21, 2009, the court entered an order dismissing the petition,


       1
           Tenn. R. Ct. App. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
holding that “[t]he filing is not sufficiently formatted as required by statute and more than
60 days have passed, and therefore, the petition is time barred as per T.C.A. 27-9-102.” Mr.
Degans appealed the dismissal and on August 5, 2010, this court dismissed the appeal for
lack of a final judgment. Degans v. Tenn. Dep’t. of Corr., No. M2009-01820-COA-R3-CV,
2010 WL 3064471 (Tenn. Ct. App. August 5, 2010).

        It appears that, following our dismissal of the appeal, Mr. Degans mailed a revised
petition to the Hickman County Clerk and Master which, ultimately, was returned to him
unfiled.2 On September 13, 2010, Respondents filed a motion to dismiss the petition for lack
of jurisdiction and failure to state a claim, asserting that the petition was not properly verified
and that it was barred by the limitations period applicable to certiorari petitions. By order
entered October 5, 2010, the trial court granted the motion. Mr. Degans filed a motion
pursuant to Rule 59.04, Tenn. R. Civ. P., which the court denied on December 16, 2010.
This appeal ensued. Mr. Degans raises two issues for review, one relating to the merits of
his petition and the other assigning error to the dismissal of the petition.

                                            DISCUSSION

       Initially, we must consider the fact that the amended petition, which was dismissed
by the court, is not a part of the record on appeal. It is incumbent upon the appellant to
provide this Court with an adequate appellate record for review. Chiozza v. Chiozza, 315
S.W.3d 482, 489 (Tenn. Ct. App. 2009) (citing Jennings v. Sewell-Allen Piggly Wiggly, 173
S.W.3d 710, 713 (Tenn. 2005)); Svacha v. Waldens Creek Saddle Club, 60 S.W.3d 851, 855
(Tenn. Ct. App. 2001). We are generally precluded from addressing an issue on appeal
when the record fails to include the documents relevant to that issue. State v. Zirkle, 910
S.W.2d 874, 884 (Tenn. Crim. App. 1995) (denial of motion for continuance affirmed
because defendant failed to include the motion in the appellate record). Upon review of the
entire record, however, and in the interest of justice, we shall consider the propriety of the
dismissal of the amended petition.3


        2
          The amended petition is not a part of the record on appeal. The documents contained in the record
filed with this Court dated after August 5, 2010 are the following: (1) mandate issued October 5, 2010; (2)
Summons issued by or on behalf of Mr. Degans to the Tennessee Department of Corrections, c/o Office of
the Attorney General, on September 10, 2010; (3) Motion to Dismiss and supporting memorandum filed
September 13, 2010; (4) “Motion to Remove Time Bar or Render Final Judgement” filed by Mr. Degans on
September 15, 2010; (5) Order of Dismissal entered October 5, 2010; (6) “Motion For Amendment Of Erred
Judgment” and supporting memorandum and attachments filed by Mr. Degans on November 5, 2010; (7)
Order denying the November 5 motion entered December 16, 2010.
        3
          In so doing, we accept as true Mr. Degans’ unsworn statement in the memorandum in support of
the motion he filed on November 5 that: “On 8/5/10, the Court of Appeals dismissed the plaintiff’s case and
                                                                                              (continued...)

                                                   -2-
       The trial court found that the petition was not verified by oath or affirmation, as
required by Tenn. Const. Art. VI, § 10 and Tenn. Code Ann. § 27-8-104(a), and that it did
not comply with Tenn. Code Ann. § 27-8-106. In its opinion, the court stated that “Mr.
Degans attempted to verify his petition by invoking Title 28 U.S.C. § 1746.”

        The common law writ of certiorari is “the proper procedural vehicle through which
prisoners may seek review of decision by prison disciplinary boards. . . .” Willis v. Tenn.
Dep’t of Corr., 113 S.W.3d 706, 712 (Tenn. 2003). State constitutional and statutory
provisions set forth the requirements that must be satisfied when filing a common law writ
of certiorari.

        Tenn. Const. Art. VI, § 10 states:

        The Judges or Justices of the Inferior Courts of Law and Equity, shall have
        power in all civil cases, to issue writs of certiorari to remove any cause or the
        transcript of the record thereof, from any inferior jurisdiction, into such court
        of law, on sufficient cause, supported by oath or affirmation. (Emphasis
        added).

Substantially the same language appears in Tenn. Code Ann. § 27-8-104(a). The law in
Tennessee is clear that, in order for a court to have subject matter jurisdiction of a certiorari
proceeding, there must be compliance with the verification requirement. See Drumbarger
v. State of Tenn. Bd. of Probation and Parole, et al., No M2011-00086-COA-R3-CV, ___
WL ___ (Tenn. Ct. App. January 20, 2012) (citing Bd. of Prof’l Responsibility v. Cawood,
330 S.W.3d 608, 609 (Tenn. 2010); Jackson v. Tenn. Dep’t. of Corr., 240 S.W.3d 241, 245
(Tenn. Ct. App. 2006); Wilson v. Tenn. Dep’t. of Corr., No. W2005-00910-COA-R3-CV,
2006 WL 325933, at *4 (Tenn. Ct. App. Feb. 13, 2006)).

       Not having the amended petition before us, we have no basis to question the court’s
statement that Mr. Degans sought to verify the petition by invoking 28 U.S.C. § 1746.4 Such
verification is not in compliance with Tennessee law and, as a consequence, the court did not
acquire jurisdiction of the proceeding and dismissal was proper.


        3
            (...continued)
remanded it back to the trial court for further proceedings or for entry of final judgment. In light of the
remanding, the plaintiff took the opportunity to rewrite and revise his ‘old and poorly arranged’ petition to
make it more legible for trial, while never changing any of the facts or allegations therein.”
        4
           We note that Mr. Degans stated the following in the memorandum in support of the motion to
amend the judgment: “Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
is true & correct to the best of my belief & information.”

                                                    -3-
In light of our holding, the other issue raised for review is pretermitted.

The judgment dismissing the petition for certiorari review is AFFIRMED.


                                    _______________________________________
                                    RICHARD H. DINKINS, JUDGE




                                      -4-